 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    O1 COMMUNICATIONS, INC.,                          No. 2:18-cv-1950 JAM DB
12                       Plaintiff,
13            v.                                        ORDER
14    MCI COMMUNICATIONS SERVICES,
      INC. and VERIZON SELECT SERVICES
15    INC.,
16                       Defendants.
17

18           On December 23, 2019, defendants filed a motion to compel. (ECF No. 41.) The motion

19   to compel is noticed for hearing before the undersigned on February 7, 2020, pursuant to Local

20   Rule 302(c)(1). On January 22, 2020, defendants filed a motion for expansion of the

21   undersigned’s 25-page limit for joint statements to 65 pages. (ECF No. 43 at 2.) Expansion is

22   necessary because “there remain more than 30 issues on which the parties have reached impasse.”

23   (Id.)

24           In light of defendants’ representations, IT IS HEREBY ORDERED that :

25           1. An Informal Telephonic Discovery Conference is set for 02/07/2020 at 02:30 PM. To

26   access the conference call, parties are instructed to dial the following toll-free number: (877) 336-

27   1828; and enter access code:1864917;

28   ////
                                                        1
 1           2. Two days prior to the hearing, the parties shall file a joint letter, no later than 10:00

 2   a.m., briefly explaining what meet and confer efforts they have undertaken and providing a

 3   synopsis of the parties’ discovery dispute. The joint letter brief shall be no more than two (2)

 4   pages in length, including any exhibits or attachments (which are discouraged), and shall be in at

 5   least 12-point type;

 6           3. The February 7, 2020 hearing of defendants’ motion to compel (ECF No. 41) is

 7   continued to February 21, 2020, at the United States District Court, 501 I Street, Sacramento,

 8   California, in Courtroom No. 27, before the undersigned; and

 9           4. Defendants’ January 22, 2020 motion for expansion (ECF No. 43) is denied without

10   prejudice to renewal.

11   DATED: January 27, 2020                        /s/ DEBORAH BARNES
                                                    UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25   DLB:6
     DB\orders\orders.civil\o11950.set.tdc.ord
26

27

28
                                                         2
